MURDOCK, Justice
(concurring in overruling the application for rehearing and concurring in the result as to the opinion).
The alleged deficiencies in the work performed for the State by Hosea 0. Weaver and Sons, Inc. (“Weaver”), were of such a nature that they were readily observable by the State. The State accepted the work. The contract work, as performed by Weaver and accepted by the only other party to the contract, did not imminently present the danger the plaintiffs assert ultimately was responsible for the accident, i.e., the combined effect of an improper slope, an improperly narrow lane, and a shoulder rut. Following completion of the work, the State assumed responsibility for maintaining the shoulder of the road. A period of five and one-half years then passed, during which time a rut developed in that shoulder that, according to the plaintiff, played a necessary role in the accident. The evidence indicates that, if the State had properly maintained the roadway, the shoulder rut would not have developed. Under the circumstances of this case, responsibility for the accident lies with the State. I therefore concur in the result.
WISE, J., concurs.